DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicant’s election without traverse of Group I, drawn to claim 1 on 1/26/22. Applicant has further elected Bevacizumab and indicated that this antibody reads on 1, 2, 7, 12, 13, 18 and 19. Upon further review, the Office will examine these claims. Claims 3-6, 8-11 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/22.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 6/29/21 and 10/07/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Regarding claim 1 Yonan et al., discloses a pharmaceutical formulation and features buffered formulations for storage of bevacizumab [0057, 0058]; compositions may contain antibody isoforms or combinations thereof along with one or more pharmaceutically acceptable carriers and/or pharmaceutically acceptable excipients [0168] comprising: (a) a therapeutic monoclonal antibody in a concentration of
from about 1mg/ml to about 100mg/ml is met by the teaching of antibody concentration of about 10 mg to 50 mg [0057]. Invention features buffered formulations for storage of bevacizumab [0057]. In some embodiments of the disclosure, the formulation comprises from about 10mg/m to about 50 mg/ml of the antibody), water [0109,0110]. The antibody, for example, at the concentrations described or exemplified herein, is preferably formulated with a buffered aqueous carrier, and the carrier preferably comprises water), and a buffer [0109, 0110]. The reference relates generally to the field of antibody formulation chemistry. More particularly, the invention relates to buffered formulations of bevacizumab [0057].  
	Regarding claim 7, Yonan et al., further discloses that the therapeutic monoclonal antibody is bevacizumab in an amount of from about 10 mg/mi to about 25 mg/ml [0057], invention features buffered formulations for storage of bevacizumab [0011].  In some embodiments of the disclosure, the formulation comprises 25 g/L of the antibody the buffer comprises polysorbate 20 [0155].  The present disclosure provides a stable antibody composition comprising...0.04% (v/v) polysorbate 20, monobasic 
	Regarding claims 13, teaches that the bevacizumab antibody can be used to treat non-small cell lung cancer {0173]. However, the disclosure does not disclose wherein the pharmaceutical formulation suitable for administration by soft mist inhalation or nebulization. 
	Bobbilev et al. teach a pharmaceutical formulation [0167] a composition
in which an active agent (e.g., an anti-TIM-3 antibody agent and/or a PD-1-binding agent) is formulated together with one or more pharmaceutically acceptable carriers) suitable for administration by soft mist inhalation or nebulization a [0144] For administration by inhalation, the compounds are delivered in the form of an aerosol spray from...a nebulizer [0144]. This meets partially meets the limitation of claims 2, 12 and 18. The reference teaches 5 to about 5000mg [0281} daily dose [0282] of the antibody. This meets partially the limitation of claim 19.
	Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a composition and a method to treat lung cancer by modifying the teachings of Yonan et al., and Bobbilev et al. One of skilled in the art would optimize the pharmaceutical composition disclosed in Yonan et al., in a nebulizer to deliver nebulized bevacizumab antibody to 
Conclusion
	8. No claims are allowed.
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645